DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 January 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 05 January 2022, with respect to the rejection(s) of claim(s) 1, 3-5, 34-38 and 43 under 35 USC 103 have been fully considered and are persuasive. Specifically, Applicant has amended the claims to recite positions of the stopper member which are newly added. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Criado and Ginn.
Claims 1, 3-5, 34-38, and 43 are examined on the merits.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Proper antecedent basis is not met for the claim terms “side-by-side, first position”. While the specification describes the second position on the sheath, there is no description of a state where the stopper is side by side the sheath other than a drawing of the parts.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-5, 34-38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Criado (US 20090024072) in view of Ginn (US 2011/0213410).
Regarding claim 1, Criado discloses a device for use in accessing and treating a carotid artery comprising an arterial access sheath (605) having a distal section with a distal end (figure 6A) adapted to be introduced into the common carotid artery ([0076]), a proximal end and a lumen extending between the distal and proximal ends (figure 6A), and a stopper member (705) configured to be placed into a second position wherein the stopper member is positioned over the distal section of the sheath (figure 7A), wherein in a second position, the member limits 
Criado does not specifically disclose the stopper positioned in a side-by-side, first position relative to the arterial access sheath wherein the stopper has a first and second bend when in the first position, the stopper retains the second shape after deformation until a sufficient external force acts on the stopper member to change its shape or the stopper having multiple bends. 
The limitation “the stopper member positioned in a side-by-side, first position relative to the arterial access sheath” is interpreted as a functional limitation. Criado discloses the removable stopper (705) is coaxially received over the exterior of the sheath, which necessarily means the stopper is capable of being placed in a side-by-side first position relative to the arterial access sheath. The stopper member is designed to be removed and slid onto the sheath, thus the stopper is capable of performing the function of being placed next to the stopper member.
 However, it would have been obvious to a skilled artisan at the effective filling date of the invention to have the stopper maintain the second shape after deformation since it would make the device maintain its shape for conformity to surrounding anatomy. In the figures, 2C and 7A, the device is not shown to change shape. Criado discloses the device is flexible to conform to anatomy ([0083]). The conformity to anatomy satisfied Applicant's newly added limitation, since the walls of the anatomy acts as a force on the device in order to change its shape. Therefore, it would have been obvious to one skilled in the art at the effective filling date to make the device retain the shape after deformation to conform to surrounding anatomy. 
Criado does not teach the stopper member positioned in a side-by-side, first position relative to the arterial access sheath wherein the stopper has a first and second bend when in the first position. Criado only depicts the stopper as having one bend when being inserted into the device. Criado shows the flexible nature of the stopper but does not explicitly disclose multiple bends.

Ginn utilizes a flexible material for the deployment member to allow for easy manipulation by the user ([0023]). Having a rigid deployment member would result in stiff manipulation during insertion. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Criado with Ginn in order to allow for flexible movement of the device during insertion.

    PNG
    media_image1.png
    298
    454
    media_image1.png
    Greyscale

Regarding claim 3, Criado further discloses making the stopper from deformable material ([0079], the flared end deforms to mate with the adapter). In figure 7A, part of the stopper deforms near the proximal end.
Regarding claim 4, Criado teaches the invention substantially as claimed by does not teach the range of length the stopper element limits the insertion. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an 
Regarding claim 5, Criado further discloses the stopper in the coupled state covers a portion of the distal section of the sheath such that a portion of the distal portion is covered by the sheath (figure 7A) and a portion of the distal portion is exposed (figure 7A), the stopper limits the exposed portion to be inserted into the artery ([0079]). The conformity to anatomy satisfied Applicant's newly added limitation, since the walls of the anatomy acts as a force on the device in order to change its shape.
Regarding claims 34-35, Criado further teaches the stopper member in the coupled state as shown can have a greater stiffness than the sheath ([0082]). The sheath is meant to be flexible during and after insertion ([0080]) and a stiffening element is needed to stiffen the sheath such as a stopper member. In order to keep the shape of the sheath, the stopper member is necessarily a stiffer element than the sheath and allows the sheath to maintain shape during insertion as described ([0080-0082]). It would be obvious to one skilled in the art at the effective filing date to modify the stopper member as described by Criado to allow for easy insertion and conformity to anatomy after insertion ([0083]).

Ginn utilizes a flexible material for the deployment member to allow for easy manipulation by the user ([0023]). Having a rigid deployment member would result in stiff manipulation during insertion. It would have been obvious to a person of ordinary skill in the art at the effective filling date to modify Criado and Chmura with Ginn in order to allow for flexible movement of the device during insertion.
Regarding claim 38, the cited prior art do not teach the amount of bends being more than two. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select an appropriate amount of bends for the purpose of easy insertion and conformity to anatomy after insertion as taught by Criado ([0083]). The amount of bends is a result effective parameter. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.) Criado teaches bending along the length of the device for compliant insertion into the body; therefore, the parameter has a direct effect allowing the easy insertion of the device ([0083]), thus being a result effective variable. 
Regarding claim 43, the limitation “the multiple bends are located external to the carotid artery when the arterial access sheath is introduced into the carotid artery” is a statement of intended use since the limitation relies on the use of the device being inserted into the artery. a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAI H WENG/Examiner, Art Unit 3781